DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the paper filed December 23, 2020.  Claim 1 has been amended.  Claims 10-12 are newly added.  Claims 1-12 are currently pending and under examination.

This patent application is a continuation application of U.S. Patent App. No. 16/022630, filed June 28, 2018, which is a continuation application of U.S. Patent App. No. 15/807752, filed November 9, 2017, which is a divisional application of U.S. Patent App. No. 14/663,437, filed March 19, 2015, which claims priority to U.S. Provisional Patent App. No. 61/970250, filed March 25, 2014.


Withdrawal of Rejections:

	The rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Eroma et al., is withdrawn.
	The rejection of claims 1 and 9 under 35 U.S.C. 103 as being unpatentable over Eroma et al., and further in view of Retsina et al., is withdrawn.

New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Eroma et al. (US 2006/0246563; Published Nov. 2, 2006 – Previously Presented), in view of Walther et al. (The influence of aeration and hemicellulosic sugars on xylitol production by Candida tropicalis, Bioresource Technology, Vol. 76, (2001), pp. 213-220).
	With regard to claims 1-3 and 10-11, Eroma et al. teach a process for producing xylitol and ethanol, which is another fermentation product, from lignocellulosic biomass (Abs.; Fig. 2-6).  The process includes: prehydrolysis, which is extraction, of hemicelluloses from the biomass feedstock, where the hemicelluloses include xylose and other sugar oligomers (Fig. 3; Para. 27); hydrolysis of xylose and other sugar oligomers generates xylose and other sugar monomers, wherein hydrolysis is performed using weak acids, which is an acid catalyst, or enzymes (Fig. 3; Fig. 5; Para. 27-29; Para. 52); and co-fermentation occurs, where xylose is fermented to xylitol, which is a first fermentation product, using a special microbe, which would be a suitable microorganism, and glucose, which is an other sugar monomer, is fermented to ethanol, which is 
	Eroma et al. do not teach that the glucose is fermented to ethanol, and the ethanol removed prior to fermenting the xylose to xylitol.  
	Walther et al. teach that xylitol and ethanol are produced from hemicelluloses from lignocellulosic feedstocks that are extracted and hydrolyzed to glucose and xylose (Abs.; p. 313, Left Col., Introduction, Para. 3, to Right Col., Para. 1).  During fermentation of a mixture of glucose and xylose, with glucose to ethanol and xylose to xylitol, the consumption of xylose, and xylitol formation, is strongly inhibited, because xylose uptake is repressed due to the presence of the glucose, and ethanol produced from the glucose inhibits xylitol formation (p. 220, Left Col., 4. Conclusions, Para. 2).  It is necessary to remove the initial ethanol formed from the fermentation of glucose in order to attain high xylitol yield (p. 220, Left Col., 4. Conclusions, Para. 2).  
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Eroma et al. and Walther et al., because both teach the production of xylitol and ethanol from hemicelluloses from lignocellulosic feedstocks that are extracted and hydrolyzed to glucose and xylose.  It is known in the art as taught by Walther et al. that xylose uptake is repressed by the presence of glucose, and it is necessary to remove the initial ethanol formed from the fermentation of glucose in order to attain high xylitol yield.  As such, one would have been motivated to ferment the glucose to ethanol, and remove the produced ethanol, prior to fermenting the xylose to xylitol.  The use of this alternative to co-fermentation of xylose and glucose, is a simple substitution of one xylose/glucose fermentation process for another, and would have been expected to predictably and successfully provide for a greater yield of xylitol in 
	With regard to claim 4, Eroma et al. teach that prehydrolysis, which is extraction, can be performed using steam (Para. 27, Line 1-3).  
With regard to claim 5, Eroma et al. teach that the lignocellulose-containing material can be pretreated, which is extracted, before hydrolyzing, where such pretreatment can comprise at least one pretreatment method including, prehydrolysis, steam explosion, and solvent extraction (Para. 72).  Prehydrolysis can be performed by physical, chemical, or biological methods, including the use of steam, which is water; acid treatment, which is an extraction catalyst; or organic solvents, such as ethanol, which is a solvent for lignin (Para. 27).  
While Eroma et al. do not specifically teach the use of the an extraction catalyst, a solvent for lignin, and water in combination, the use of these extraction methods are separately taught by Eroma et al., as is the use of “at least one” of these method.  As such, it would have been obvious to one of ordinary skill in the art from the teachings of Eroma et al. that “at least one” includes the use of more than one of the taught extraction methods in combination.  One would have been motivated to utilize a combination of methods, including steam, acid treatment, and organic solvents, together as necessary to appropriately pretreat/extract the selected type of lignocellulosic biomass utilized in the method.  Thus, it would have been obvious to one of ordinary skill in the art to utilize an extraction catalyst, a solvent for lignin, and water together during the extraction step.
claim 6, Eroma et al. teach that hydrolysis can be performed using sulfuric acid, which is a sulfur-containing catalyst (Para. 28, Line 1-3).  
With regard to claim 7, as noted above, Eroma et al. teach the use of sulfuric acid, which is a sulfur-containing acid catalyst, during hydrolysis (Para. 28, Line 1-3).  Eroma et al. further teach the use of sulfuric acid during the prehydrolysis (extraction) step (Para. 27, Line 1-5).  While it is not specifically taught that this acid catalyst is derived from the extraction step, Eroma et al. additionally teach that the prehydrolysis (extraction) and the hydrolysis steps can be carried out in one step (Para. 28, Line 3-5).  As such, it would have been obvious to one of ordinary skill in the art that the sulfuric acid, which is taught for use in both the extraction and hydrolysis steps, is derived from the extraction step and used during the hydrolysis step when these steps are performed together.  As such, it would have been obvious to one of ordinary skill in the art that the sulfuric acid, which is the sulfur-containing catalyst used during the hydrolysis step, could be derived from the extraction step.
With regard to claim 8, Eroma et al. teach that the process further comprises removing lignin derived from the lignocellulosic biomass (Para. 53, Line 1-3; Para. 82, Line 6-9; Para. 89).  
With regard to claim 12, Eroma et al. teach that additional products are produced during fermentation, including lactic acid (Para. 15, Line 24-26).  



Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Eroma et al. and Walther et al., as applied to claim 1 above, and further in view of Retsina et al. (US 2007/0254348; Published Nov. 1, 2007 – Previously Presented).
see Fig. 6).  It is not specifically taught that these solids include cellulose-rich solids, which are then further utilized to produce cellulose-rich materials.  
Retsina et al. teach a process for producing alcohols from lignocellulosic biomass, where the process includes fractionation, which is extraction, hydrolysis, and fermentation, wherein fermentable sugars are produced and fermented into alcohols, and cellulose is separated and utilized to produce cellulose-rich materials (Abs.; Figs. 1-2; Para. 13).  Fermentable sugars produced, and utilized in the method, include glucose and xylose (Para. 21, Line 1-6).  Cellulosic-solids which are recovered from the hydrolysate, before the fermentation step, are washed, thereby generating pulp that can be used for paper production (Fig. 1; Para. 19, Line 1-3). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Eroma et al., Walther et al., and Retsina et al., because all teach the production of alcohols from lignocellulosic biomass, where the process includes extraction, hydrolysis, and fermentation, wherein fermentable sugars produced and utilized include glucose and xylose, and Eroma et al. and Retsina et al. further teach that solids are separated from the hydrolysate prior to fermentation.  Although it is not specifically taught by Eroma et al. that the solids separated out prior to fermentation include cellulose-containing solids, as a similar process is taught by Retsina et al., and Retsina et al. teach that these solids are cellulose-containing solids, it would have been obvious to one of ordinary skill in the art that the solids produced by, and separated out during, the method as taught by Eroma et al. contain cellulose.  

	Therefore, it would have been obvious to one of ordinary skill in the art that taken together, Eroma et al., Walther et al., and Retsina et al. provide a process that further comprises recovering a cellulose-rich material from the lignocellulosic biomass, wherein the cellulose-rich material is utilized to generate paper (Claim 9).  


Response to Arguments

	Applicant’s arguments regarding the previous rejection over Eroma et al., including that Eroma et al. do not teach the claims as amended, which include sequentially producing ethanol and xylitol, where produced ethanol is removed prior to production of xylitol, have been found persuasive.  The previous rejections have been withdrawn.  However, the newly presented limitations and new claims have been addressed in the newly presented rejections above.


Conclusion

No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653